DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/287,654 originally filed on 02/27/2019 claims not foreign priority.  This application is a CON of PCT/CN2018/107540 filed on 09/26/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Amendment
This office action is in response to Amendments submitted 10/26/2021 wherein claims 1-5, 7-13, 15, and 17-18 are pending and ready for examination.  Claims 6, 14, and 16 have been canceled.

Allowable Subject Matter
Claims 1-5, 7-13, 15, and 17-18 are allowed.	

The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest the specific structure or methodology for determining the first combined electrical signal as the voltage difference between sensor units to be used as part of an integrated calibration mechanism 

Regarding Independent claim 1:  The prior art of Bessho, Bognar, and Nyes teach the following limitations of independent claim 1:
	A system generating an electrical signal based on at least one sensed physical quantity,   comprising: 
	a plurality of sensor units arranged in series, 	the plurality of sensor units each generating 			an individual electrical signal in response to the at least one sensed physical 			quantity, wherein each of the plurality of sensor units comprises a plurality of 			capacitors arranged in parallel; 
	a selecting unit, coupled to the plurality of sensor units, that evenly selects a first number 			of sensor units from the plurality of sensor units and outputs a first combined 			electrical signal based on the first number of sensor units, wherein: 
			the first number of sensor units comprises a first group of consecutively 					connected sensor units having a first terminal of a first 						consecutively 	connected sensor unit of the first group coupled to a 				joint node and a last terminal of a last consecutively connected 					sensor unit of the first group, 	

			a calibrating unit, coupled to the selecting unit, that determines a second 					number of sensor units to be selected evenly from the plurality of 					sensor units based on the first combined electrical signal.  
	However, Examiner was unable to find a prior art including Bessho, Bognar, Nyes, Burkhardt, and Itukura that teaches or fairly suggests the limitation “the first combined electrical signal is a voltage difference between the last terminal of the last consecutively connected sensor unit of the first group and the last terminal of the last consecutively connected sensor unit of the second group” with or in combination with the above cited limitations from claim 1.  Bessho teaches finding a voltage difference between the groups of sensors however Bessho teaches this for use in regulating voltage not for use in calibrating a system.   

Regarding Independent claim 9:  The prior art of Bessho, Bognar, and Nyes teach the following limitations of independent claim 9:
	A method for calibrating a system having a plurality of sensor units arranged in series that generates an electrical signal in response to at least one sensed physical quantity, wherein each of the plurality of sensor units generates an individual electrical signal in response to the at 
	evenly selecting, performed by a selecting unit, a first number of sensor units from the plurality of sensor units, wherein: 
		the first number of sensor units comprises a first group of 							consecutively connected sensor units having a first terminal of a first 				consecutively connected sensor unit of the first group coupled to a joint 				node and a last terminal of a last consecutively connected sensor unit of 				the first group, and  
	the first number of sensor units further comprises a second group of consecutively 			connected sensor units having a first terminal of a first consecutively connected 			sensor unit of the second group coupled to the joint node and a last terminal of a 			last consecutively connected sensor unit of the second group, the second group 			independent of the first group; 
	generating a first combined electrical signal based on the first number of sensor units, and 
	determining, performed by a calibrating unit, a second number of sensor units to be selected evenly from the plurality of sensor units based on the first combined electrical signal.  
	However, Examiner was unable to find a prior art including Bessho, Bognar, Nyes, Burkhardt, and Itukura that teaches or fairly suggests the limitation “wherein the first combined electrical signal is a voltage difference between the last terminal of the last consecutively connected sensor unit of the first group and the last terminal of the last consecutively connected sensor unit of the second group” with or in combination with the above cited limitations from .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments (remarks) filed 10/26/2021 have been fully considered and are persuasive.

Regarding Claim Rejections – 35 U.S.C. § 103 page 8-12 of applicant’s remarks, based on consultation, consideration, and new searching the 35 U.S.C. § 103 rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee, U.S. Pat. No. 9,772,733 B2 teaches a touch signal detection apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/3/2021